NO. 12-07-00291-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
RICKY
L. ZEDLITZ,            §          APPEAL FROM THE 7TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
jurisdiction.  Appellant was convicted of
the offense of aggravated sexual assault of a child, and punishment was imposed
in open court on January 16, 2007. 
Appellant’s notice of appeal was due on February 15, 2007.   See
Tex. R. App. P. 26.2(a)(2).  However, Appellant filed his notice of appeal
on August 2, 2007. 
            On August 6, 2007, this court notified Appellant,
pursuant to Texas Rule of Appellate Procedure 37.2, that his notice of appeal
was untimely and there was no timely motion for an extension of time to file
the notice of appeal as permitted by Rule 26.3 
Appellant was further notified that the appeal would be dismissed
unless, on or before August 16, 2007, the information received in the appeal
was amended to show this court's jurisdiction.




            Appellant responded to our August 6, 2007 notice by
filing a motion for extension of time to file his notice of appeal.  He alleged, in part, in his motion for
extension of time that he filed a timely motion for new trial, thereby
extending the time for filing his notice of appeal.  Rule 26.2(a)(2) provides that when a motion
for new trial is filed, the notice of appeal must be filed within ninety days
of the day sentence is imposed or suspended in open court.  Because Appellant's sentence was imposed on
January 16, 2007, a timely motion for new trial would have extended the time
for filing his notice of appeal to April 16, 2007.  However, his notice of appeal was not filed
until August 2, 2007, more than three months after the extended deadline of
April 16, 2007.  
            Appellant’s August 2, 2007 notice of appeal is untimely,
which leaves us without jurisdiction over the appeal.  This court has no authority to allow the late
filing of a notice of appeal except as provided by Rule 26.3.  See Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). 
Consequently, Appellant's motion for extension of time to file his
notice of appeal is overruled, and this appeal is dismissed for want of
jurisdiction. 
Opinion
delivered August 15, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)